--------------------------------------------------------------------------------

Exhibit 10.4
 
FORM OF VOTING AGREEMENT
 
VOTING AGREEMENT, dated as of June ___, 2013 (the “Agreement”), among Visualant,
Incorporated, a Nevada corporation (the “Company”), ________________ (the
“Stockholder”) and the investors listed on the signature pages hereto (the
“Investors”).
 
W I T N E S S E T H
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company is entering into a Purchase Agreement, dated as of the date hereof
(as such agreement may hereafter be amended from time to time, the “Purchase
Agreement”), with the Investors which provides for, upon the terms and subject
to the conditions set forth therein, the sale of the Company’s common stock and
warrants to purchase common stock (the “Securities”); and
 
WHEREAS, capitalized terms used herein have the respective meanings ascribed
thereto in the Purchase Agreement; and
 
WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to call a
Stockholders Meeting for the purpose of seeking approval of the Company’s
stockholders for the Proposal; and
 
WHEREAS, as of the date hereof, the Stockholder owns beneficially the number of
shares of Common Stock set forth opposite the Stockholder’s name on Schedule I
hereto (all such shares so owned and which may hereafter be acquired by such
Stockholder prior to the termination of this Agreement, whether upon the
exercise of options, conversion of convertible securities, exercise of warrants
or by means of purchase, dividend, distribution or otherwise, being referred to
herein as the Stockholder’s “Shares”); and
 
WHEREAS, as a condition to the Investors’ willingness to enter into the Purchase
Agreement, the Investors have required the Stockholder to enter into this
Agreement; and
 
WHEREAS, in order to induce the Investors to enter into the Purchase Agreement,
the Stockholder is willing to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Stockholder hereby agree as follows:
 
ARTICLE I.
 
TRANSFER AND VOTING OF SHARES; AND
OTHER COVENANTS OF THE STOCKHOLDER
 
SECTION 1.1.  Voting of Shares.  From the date hereof until termination of this
Agreement pursuant to Section 3.2 hereof (the “Term”), at any meeting of the
stockholders of the Company, however called and at any adjournment or
postponement thereof, and in any action by consent of the stockholders of the
Company, the Stockholder shall (A) appear at such meeting or otherwise cause its
Shares to be counted as present thereat for purposes of establishing a quorum
and (B) vote (or cause to be voted) its Shares in favor of the Proposal and such
other matters as may be necessary or advisable to consummate the transactions
contemplated by the Purchase Agreement.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
SECTION 1.2.  No Inconsistent Arrangements.  Except as contemplated by this
Agreement, the Stockholder shall not during the Term (i) transfer, or consent to
any transfer of, any or all of the Stockholder’s Shares or any interest therein,
or create or permit to exist any lien or other encumbrance on such Shares,
(ii) enter into any contract, option or other agreement or understanding with
respect to any transfer of any or all of such Shares or any interest therein,
(iii) grant any proxy, power-of-attorney or other authorization in or with
respect to such Shares, (iv) deposit such Shares into a voting trust or enter
into a voting agreement or arrangement with respect to such Shares, or (v) take
any other action that would in any way restrict, limit or interfere with the
performance of its obligations hereunder or the transactions contemplated hereby
or by the Purchase Agreement.
 
SECTION 1.3.  Proxy; Reliance.  The Stockholder hereby revokes any and all prior
proxies or powers of attorney in respect of any of the Stockholder’s Shares and
constitutes and appoints Austin W. Marxe and Adam Stettner, with full power of
substitution and resubstitution, at any time during the Term, as its true and
lawful attorney and proxy (its “Proxy”), for and in its name, place and stead,
to vote each of such Shares as its Proxy in favor of the matters set forth in
Section 1.1, at every annual, special, adjourned or postponed meeting of the
stockholders of the Company, including the right to sign its name (as
stockholder) to any consent, certificate or other document relating to the
Company that the Nevada Corporations Code may permit or require as provided in
Section 1.1.
 
THE FOREGOING PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN
INTEREST THROUGHOUT THE TERM.
 
SECTION 1.4.  Stop Transfer.  The Stockholder shall not attempt to effect any
transfer of the Stockholders Shares, and any such request shall be null and
void, ab initio.  The Stockholder will not request that the Company register the
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any of the Stockholder’s Shares.  The Company shall issue
stop-transfer instructions to the transfer agent for the Common Stock
instructing the transfer agent not to register any transfer of Shares during the
Term except in compliance with the terms of this Agreement.
 
SECTION 1.5.  Additional Shares.  The Stockholder hereby agrees, while this
Agreement is in effect, to promptly notify the Company of the number of any new
Shares acquired (whether upon the exercise of options, conversion of convertible
securities, exercise of warrants or by means of purchase, dividend, distribution
or otherwise) by such Stockholder, if any, after the date hereof.
 
SECTION 1.6.  Disclosure.  The Stockholder hereby authorizes the Company to
publish and disclose in the Proxy Statement (including all documents and
schedules filed with the SEC), its identity and ownership of the Shares and the
nature of its commitments, arrangements and understandings under this Agreement.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
ARTICLE II.

 
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
 
The Stockholder hereby represents and warrants to the Company and the Investors
as follows:
 
SECTION 2.1.  Due Authorization, etc.  The Stockholder has all requisite power
and authority to execute, deliver and perform this Agreement, to appoint the
Proxy and to consummate the transactions contemplated hereby all of which have
been duly authorized by all action necessary on the part of the
Stockholder.  The execution, delivery and performance of this Agreement, the
appointment of the Proxy and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of
Stockholder.  This Agreement has been duly executed and delivered by or on
behalf of the Stockholder and constitutes a legal, valid and binding obligation
of the Stockholder, enforceable against the Stockholder in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium or other similar laws and except that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding for such remedy may be brought.
 
SECTION 2.2.  Required Filings and Consents.  The execution and delivery of this
Agreement by the Stockholder does not, and the performance of this Agreement by
the Stockholder will not, require any consent, approval, authorization or permit
of, or filing with or notification to, any governmental or regulatory authority
(other than any necessary filing under the Exchange Act), domestic or foreign,
except where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not prevent or delay
the performance by the Stockholder of the Stockholder’s obligations under this
Agreement.
 
SECTION 2.3.  Ownership of Shares.  The Stockholder is the record and beneficial
owner of the Shares set forth opposite its name on Schedule I hereto.  On the
date hereof, such Shares constitute all of the Shares owned of record or
beneficially by such Stockholder.
 
ARTICLE III.

 
MISCELLANEOUS
 
SECTION 3.1.  Definitions.  Terms used but not otherwise defined in this
Agreement have the meanings ascribed to such terms in the Purchase Agreement.
 
SECTION 3.2.  Termination.  This Agreement shall terminate and be of no further
force and effect (i) by the written mutual consent of the parties hereto, (ii)
upon the approval of the Proposal by the Company’s stockholders at the
Stockholders Meeting at which a quorum was present and acting throughout, or
(iii) automatically and without any required action of the parties hereto upon
termination of the Purchase Agreement in accordance with its terms.  No such
termination of this Agreement shall relieve any party hereto from any liability
for any breach of this Agreement prior to termination.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
SECTION 3.3.  Further Assurance.  From time to time, at another party’s request
and without consideration, each party hereto shall execute and deliver such
additional documents and take all such further action as may be necessary or
desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.
 
SECTION 3.4.  No Waiver.  The failure of any party hereto to exercise any right,
power or remedy provided under this agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, or any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.
 
SECTION 3.5.  Specific Performance.  The Stockholder acknowledges that if the
Stockholder fails to perform any of its obligations under this Agreement,
immediate and irreparable harm or injury would be caused to the Company and the
Investors for which money damages would not be an adequate remedy.  In such
event, the Stockholder agrees that the Company and each Investor shall have the
right, in addition to any other rights it may have, to specific performance of
this Agreement.  Accordingly, should the Company or any Investor institute an
action or proceeding seeking specific enforcement of the provisions hereof, the
Stockholder hereby waives the claim or defense that the Company or such Investor
has an adequate remedy at law and hereby agrees not to assert in any such action
or proceeding the claim or defense that such a remedy at law exists.
 
SECTION 3.6.  Notice.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made (i) as of the date delivered or sent by facsimile if delivered
personally or by facsimile, and (ii) on the third business day after deposit in
the U.S. mail, if mailed by registered or certified mail (postage prepaid,
return receipt requested), in each case to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice, except that notices of changes of address shall be effective upon
receipt):
 

 
(a) 
If to the Company:
 
Visualant, Incorporated
500 Union Street, Suite 420
Seattle, Washington 98101
Attention:  Ronald P. Erickson
Fax:  (206) 826-0451



 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 

 
 
With a copy to:


Fifth Avenue Law Group PLLC
701 Fifth Avenue, Suite 2800
Seattle, WA  98104
Attention:  James F. Biagi, Jr.
Fax:  (206) 587-5710

 
(b)           If to the Stockholder, at the address set forth below the
Stockholder’s name on Schedule I hereto.
 
(c)           If to an Investor, at the address set forth below the Investor’s
name on the signature pages to the Purchase Agreement.
 
SECTION 3.7.  Expenses.  All fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the Company, including, without limitation, the fees, costs and expenses
incurred by the Stockholder.
 
SECTION 3.8.  Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.
 
SECTION 3.9.  Entire Agreement; Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement and supersedes any and all other prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof, and this Agreement is not
intended to confer upon any other person any rights or remedies hereunder
 
SECTION 3.10.  Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise.
 
SECTION 3.11.  Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
SECTION 3.12.  Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company, the Stockholder and the
Required Investors.
 
SECTION 3.13.  Waiver.  Any party hereto may (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties of the other
parties hereto contained herein or in any document delivered pursuant hereto and
(c) waive compliance by the other parties hereto with any of their agreements or
conditions contained herein.  Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only as against such party and only if
set forth in an instrument in writing signed by such party.  The failure of any
party hereto to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of those rights.
 
SECTION 3.14.  Descriptive Headings; Interpretation.  The descriptive headings
herein are inserted for convenience of reference only and are not intended to be
part of or to affect the meaning or interpretation of this Agreement.
 
SECTION 3.15.  Counterparts.  This Agreement may be executed (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which shall constitute one and the same
agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 

 
VISUALANT, INCORPORATED
                     
 
By:
/s/ Ronald P. Erickson      
Name: Ronald P. Erickson
Title: President and Chief Executive Officer
 

 

 
[NAME OF STOCKHOLDER]
         
 
By:
        Name:       Title:          

 
 
 
 
 
 
 
 
 
 
 
 
 

 
7

--------------------------------------------------------------------------------

 
 
 

 
[NAME OF INVESTORS]
         
 
By:
        Name:       Title:          


 
 
 
 
 
 
 
 
 
 
 

 

 
8

--------------------------------------------------------------------------------

 

Schedule I
 


 
Name and Address of Stockholder
 
Number of Shares Beneficially Owned
     


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------